Brevard, J.
In legal strictness the defendant ought to have demurred to the declaration; but the question now is, whether we shall set aside the non-suit and arrant a new trial: and in deciding this ° . , question, if we see that no good purpose can be answered by setting the non-suit aside, we ought to exercise a sound discretion and not grant the motion. The words charged are not actionable; and if ^ # plaintiff should even obtain a verdict, the judgment would be arrested. 1 Com. Big. 179. 255, 256. 4 Co. 20. 7 Co. 44. 2 Inst. 492. 6 Com. Big. 131. 2 T. JR. 483. 2 Inst. 478. 1 Com. Big. 274. 276. I will not say what my opinion would he, if I had the power to make the law. As my duty is confined to declaring what the law is, I must say that the non-suit ought not be set aside.
The other Judges concurred.